Citation Nr: 0840527	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-35 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as being secondary to the veteran's 
service-connected right knee disability.

2.  Entitlement to service connection for a left hip 
disability, to include as being secondary to the veteran's 
service-connected right knee disability.

3.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the right knee, on appeal from 
an initial grant of service connection.

4.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the first metatarsophalangeal joint 
(thumb) of the right hand, on appeal from an initial grant of 
service connection.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2004 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran presented testimony before the 
Board via a video conference hearing in May 2005; a 
transcript of that hearing was produced and has been included 
in the claims folder for review.  Following the hearing and 
after the Board reviewed the claims folder, it was determined 
that additional development of the claim should occur.  Thus, 
in January 2007, the claim was remanded to the RO via the 
Appeals Management Center (AMC) for action.  The claim has 
since been returned to the Board for review.  

The issues involving the hips and the right knee are 
addressed in the REMAND portion of the decision below and 
they are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issue addressed in the decision portion of 
this Decision/Remand.  

2.  The veteran's right thumb disability has been manifested 
by complaints of pain and swelling; ankylosis and/or 
limitation of motion to the extent that there is a gap of 
more than two inches between the thumb pad and the fingers 
with the thumb attempting to oppose the fingers are not 
shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for a disability of the 
right thumb is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Codes 5228 and 5010 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran from the agency of original jurisdiction (AOJ) in 
August 2003.  The letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The Board further notes that the Appeals Management Center 
(AMC) sent the veteran a VCAA-type letter in January 2007.  
That letter informed the veteran of what evidence was 
required to substantiate his claim for an increased 
evaluation.  

Since the RO's original letter preceded its initial award of 
service connection, it did not provide notice of the evidence 
needed to substantiate the claim for an increased (initial) 
rating.  However, VA is not required to provide separate 
notice under 38 U.S.C.A. § 5103(a) with regard to 
"downstream" issues, where the notice was provided in 
connection with the original claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (cited at 69 Fed. Reg. 25,180 (2004)); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Nevertheless, VA subsequently provided notice as to the 
higher rating issue in the Statement of the Case (SOC) that 
was issued in September 2004 and via a letter in January 
2007.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
The record indicates that the veteran most recently underwent 
a VA orthopedic examination in February 2008, and those 
results have been included in the claims folder.  The Board 
finds that the VA has met its duty to assist the veteran in 
obtaining a medical examination of the veteran.  The Board 
will, therefore, consider the claim based on the evidence 
previously developed.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his representative have proffered 
documents and statements in support of the veteran's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's January 2007 Remand 
for the issue discussed in this Decision.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess-
type notice via a letter that was sent to the veteran in 
January 2007.  That letter discussed the contents of Dingess 
and how the Dingess claim could affect the veteran's case.  
Because this notice has been provided, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Also decided while the veteran's claim was pending was the 
case of Vazquez-Flores v. Peake, 27 Vet. App. 37 (2008).  
According to Vazquez, for an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.   Notwithstanding the above, because this issue 
involves the assignment of a disability evaluation based on 
an original grant of service connection, Vasquez-Flores does 
not apply.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the SOC and SSOCs and the 
claimant was told why a higher rating was not warranted under 
that criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may be a VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2008) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2008) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the main issue before 
the Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Court has also held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

Following the veteran's claim for benefits for his right 
thumb condition, he underwent an exam of that thumb in 
January 2004.  The examiner noted that he had reviewed the 
veteran's claims folder and his service medical treatment 
records prior to examining the veteran.  Before the exam, the 
veteran complained of pain and instability in the right 
thumb.  He also told the examiner that his grip strength was 
reduced and his ability to perform complex motions with the 
thumb was compromised.  

When examined, the medical provider specifically noted that 
there was "significant soft tissue chronic swelling" of the 
metatarsophalangeal joint in comparison to the left thumb.  
Also reported was the fact that the ligament in the thumb was 
lax.  However, the doctor further reported that the thumb had 
full flexion and extension but some mild decreased pinch 
strength.  

Another examination of the thumb was accomplished in February 
2008.  The examiner reviewed the veteran's claims folder 
prior to performing the examination.  The veteran told the 
examiner that his thumb swelled and produced pain but did not 
limit the range of motion of the appendage.  Upon completion 
of the exam, the examiner wrote the following:

	. . . There is prominence of the 
first metacarpohalangeal joint (thumb).  
There is laxity of the ulnar collateral 
ligament.  There is normal opposition of 
the thumb to all digits and normal range 
of motion of all digits without painful 
limitation.  There is no evidence of 
atrophy of the thener eminence.  The 
patient is able to pick up large objects 
with his index and thumb finger, but 
still has some difficulty with picking up 
coins off the surface of the table.  Good 
strength and dexterity.  Can touch thumb 
to fingers and fingers to palm.  

Functional impairment, weakness, and incoordination were not 
listed as symptoms or manifestations caused by or the result 
of the service-connected disability.  

After undergoing the above exam, the results were forwarded 
to the AMC, which determined that the evidence supported a 
disability award of 10 percent but no higher.  The effective 
date of the award was found to be July 31, 2003, the date of 
the veteran's claim.  

The veteran's thumb disability has been rated pursuant to 38 
C.F.R. Part 4, Diagnostic Codes 5228 and 5010 (2008).  A 
noncompensable rating is warranted when there is limitation 
of motion of the thumb demonstrated by a gap of less than one 
inch (2.5 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  A 10 percent 
evaluation is warranted for limitation of motion of the thumb 
with a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, and a maximum 20 percent evaluation is 
warranted for limitation of motion of the thumb with a gap of 
more than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
Id.

Under 38 C.F.R. Part 4, Diagnostic Code 5224 (2008), a 10 
percent evaluation is warranted for favorable ankylosis, and 
a 20 percent evaluation is warranted for unfavorable 
ankylosis of the thumb, either hand.  The schedule also 
provides for compensation for arthritis due to trauma and 
substantiated by x-ray findings.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).  A 10 percent rating is 
appropriate upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, and a 20 
percent rating is appropriate upon x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. §§ 4.3, 3.102 (2008); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The evidence does not show that the veteran's thumb or the 
joints of the thumb is ankylosed.  Therefore, an evaluation 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5224 (2008) is not for application.  

It is further noted that the thumb has full extension and 
flexion, along with a full range of motion of the right 
thumb.  Moreover, there is no evidence of a gap of two inches 
between the thumb pad and the fingers, so the criteria for an 
evaluation in excess of 10 percent under Diagnostic Code 5228 
have not been met.  38 C.F.R. § 4.71a (2008).  With respect 
to arthritis of the right thumb, there is no evidence showing 
that the arthritis has affected two minor joints.  Thus, an 
evaluation in excess of 10 percent under the arthritis 
provisions of Diagnostic Code 5010 are also not warranted.  
38 C.F.R. Part 4 (2008).  

Although the criteria for a rating based on x-ray findings of 
arthritis are not met, the intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59 (2008).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (2008) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

To the extent they may be applicable, the Board has also 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2008).  Although the veteran's right thumb undoubtedly cause 
him pain and some evidence of swelling, there is no 
incoordination and none the examiners who have looked at the 
veteran's thumb has stated with any certainty that the 
veteran's ability to perform daily taskings have been 
impinged or limited.  While the veteran's ability to pick up 
objects off a flat counter has been slightly impinged, this 
symptom, along with the pain, is contemplated by the 10 
percent rating currently assigned.  Additionally, there is no 
indication that his ability to function has been limited.  
Further, it does not appear from a review of the veteran's 
limited treatment records that his pain and swelling caused 
by the thumb have been severe enough to cause the veteran to 
seek repeated or continuous treatment.  In essence, the 
symptomatology associated with the service-connected right 
thumb disability are exactly that described in the schedular 
criteria.

Considering all of the evidence, the Board finds it 
reasonable to conclude that the manifestations associated 
with the veteran's right thumb disability do not meet the 
criteria for an evaluation in excess of 10 percent.  
Accordingly, an increased evaluation is not warranted.  While 
the Board considered the doctrine of affording the veteran 
benefit of any existing doubt with regard to this element of 
the appeal, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.3 (2008).

Additionally, 38 C.F.R. § 3.321(b)(1) (2008) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the right thumb disability has caused marked 
interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2008) is not appropriate.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for arthritis of the first metatarsophalangeal joint 
(thumb) of the right hand, on appeal from an initial grant of 
service connection, has not been met.  


REMAND

As noted above, the Board remanded the claim in January 2007 
for the purpose of obtaining additional medical information 
with respect to the issues involving the right knee and both 
hips.  The instruction paragraph in the remand concerning the 
issues now before the Board was as follows:

The AMC/RO should arrange for an 
examination of the right hip, left hip, 
right knee, and right hand of the veteran 
by an orthopedist who has not previously 
seen or treated the veteran.  The purpose 
of this examination is to ascertain the 
etiology of the veteran's right and left 
hip disabilities, and to discover the 
severity of the service-connected right 
hand and right knee disabilities.  The 
claims folder, including any documents 
obtained as a result of this Remand, 
should be made available to the examiner 
for review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.

The examiner is asked to express an 
opinion concerning the etiology of the 
right and left hip disabilities.  The 
examiner is asked to state whether it is 
at least as likely as not that either 
disorder is related to any in-service 
disease or injury or to his service in 
general or to a service-connected 
disability, such as his right knee.  The 
examiner should comment on whether any 
change in use or the favoring of the 
service-connected right knee disability 
would have affected the right or left 
hip.  If the examiner determines that the 
veteran's right and left hip disabilities 
are not secondary to the veteran's 
service-connected right knee disorder (as 
has been implied by the veteran' private 
physician in his May 2005 report), the 
examiner should specifically note why he 
or she does not believe that the two 
disabilities are inter-related.  In other 
words, if the examiner disagrees with the 
hypothesis made by the veteran's 
orthopedist (Letter from Dr. S. S. 
Haskell, May 9, 2005), the examiner is 
requested to discuss his reasoning in 
detail.

Additionally, the right knee and hand 
should be examined for degrees of range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of each body part.  Moreover, the 
examiner should be requested to determine 
whether the right knee and/or right hand 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or on use.  
Additionally, with respect to the right 
hand, the examiner must describe the 
veteran's ability to perform fine motor 
movement or precise, intricate movement 
with the thumb and fingers. . . . 

The record indicates that the veteran did indeed undergo a VA 
examination of the right knee and both hips in February 2008.  
A copy of the report of the examination is contained in the 
claims folder.  After reviewing the report and comparing the 
report to the instruction paragraph of the Board's January 
2007 remand, it is the determination of the Board that the 
information requested has not been provided or obtained.  The 
examination report does not provide normal ranges of motion 
for the right knee nor does it indicate whether the 
functionability of the knee is impeded as a result of any 
demonstrated pain.  The Board requested this information.  
Moreover, the examiner did not provide any comments with 
respect to the opinion provided by the veteran's private 
examiner.  This too was requested by the Board.  

Upon reviewing the medical documents acquired, the Board is 
of the opinion that the requested information was not 
obtained.  In other words, upon reviewing the claims folder, 
it is the Board's opinion that the RO/AMC did not comply with 
the remand instructions.  In Stegall v. West, 11 Vet. App. 
268 (1998), the Court held that a remand by the Board confers 
on a claimant, as a matter of law, the right to compliance 
with the remand orders, and that the Secretary of Veterans 
Affairs has a concomitant duty to ensure compliance with the 
terms of the remand.  As the medical documents obtained did 
not specifically attain the information needed by the Board, 
the claim must be returned to the RO for the requested 
information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
development:

1.  The AMC/RO should arrange for an 
examination of the right hip, left hip, 
and right knee of the veteran by an 
orthopedist who has not previously seen 
or treated the veteran.  The purpose of 
this examination is to ascertain the 
etiology of the veteran's right and left 
hip disabilities, and to discover the 
severity of the service-connected right 
knee disorder.  The claims folder, 
including any documents obtained as a 
result of this Remand, should be made 
available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of the 
right and left hip disabilities.  The 
examiner is asked to state whether it is 
at least as likely as not that either 
disorder is related to any in-service 
disease or injury or to his service in 
general or to a service-connected 
disability, such as his right knee.  The 
examiner should comment on whether any 
change in use or the favoring of the 
service-connected right knee disability 
would have affected the right or left 
hip.  If the examiner determines that the 
veteran's right and left hip disabilities 
are not secondary to the veteran's 
service-connected right knee disorder (as 
has been implied by the veteran's private 
physician in his May 2005 report), the 
examiner should specifically note why he 
or she does not believe that the two 
disabilities are inter-related.  In other 
words, if the examiner disagrees with the 
hypothesis made by the veteran's 
orthopedist (Letter from Dr. S. S. 
Haskell, May 9, 2005), the examiner is 
requested to discuss his reasoning in 
detail.

Additionally, the right knee should be 
examined for degrees of range of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also be asked to 
include the normal ranges of motion of 
the knee.  Moreover, the examiner should 
be requested to determine whether the 
right knee exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or on use.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination. If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal. An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


